DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

					Claims status
2.	In the Response after Non-Final Action filed on 06/08/2022, claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/360,562 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Statement of Substance of Interview 
4.	Examiner initiated the interview regarding compact prosecution and discussed the allowable subject matter related to independent claims 1, 8 and 15. Applicants agreed to amend each of independent claims 1, 8 and 15 in order to be more clear on the relationship between the request message and the determination step.




         Response to Amendments
5.	Applicant Remarks Made in an Amendment: see Page 7-8, filed on 06/08/2022, with respect to claims 1-20 have been fully considered and the rejections under obvious double patenting and 35 U.S.C. 103 of claims 1-20 have been withdrawn.
Applicants have amended each of independent claims 1, 8 and 15 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-20  are allowable with examiner’s amendment.

          Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 8 and 15 were authorized by Applicant's representative Robert Graham  during the examiner-initiated interview conducted on 06/27/2022.
7. The application has been amended as follows:
1.(Currently Amended) A telecommunication method, comprising:	receiving, by a packet data network gateway, a request message from a mobility management entity, wherein the request message comprises information for determining whether to register identity information of the packet data network gateway to a home subscriber server;	determining, by the packet data network gateway in response to the request message, to register the identity information of the packet data network gateway to [[a]] the home subscriber server; and
registering, to the home subscriber server, by the packet data network gateway in response to the determining to register the identity information, the identity information of the packet data network gateway and an access point name corresponding to the packet data network gateway, wherein the registering the identity information and the access point name causes the home subscriber [[sever]] server to store the identity information of the packet data network gateway and the access point name corresponding to the packet data network gateway.

8. (Currently Amended) An apparatus, comprising:
	a receiver;
	a processor; and
	a non-transitory computer readable medium having stored thereon a program for execution by the processor, the program including instructions to:
		receive, through the receiver, a request message from a mobility management entity, wherein the request message comprises information for determining whether to register identity information of a packet data network gateway to a home subscriber server; 
		determine, in response to the request message, to register the identity information of [[a]] the packet data network gateway to [[a]] the home subscriber server; and
		register, to the home subscriber server, in response to determining to register the identity information, the identity information of the packet data network gateway and an access point name corresponding to the packet data network gateway, wherein registering the identity information and the access point name causes the home subscriber [[sever]] server to store the identity information of the packet data network gateway and the access point name corresponding to the packet data network gateway.

15.(Currently Amended) 
A non-transitory computer-readable medium storing computer instructions for execution by one or more processors, wherein the computer instructions instruct the one or more processors to perform:	receiving a request message from a mobility management entity, wherein the request message comprises information for determining whether to register identity information of a packet data network gateway to a home subscriber server;	determining, in response to the request message, to register the identity information of [[a]] the packet data network gateway to[[a]]the home subscriber server;
and	registering, to the home subscriber server, in response to the determining to register the identity information, the identity information of the packet data network gateway and an access point name corresponding to the packet data network gateway, wherein the registering the identity information and the access point name causes the home subscriber [[sever]] server to store the identity information of the packet data network gateway and the access point name corresponding to the packet data network gateway.

Allowable Subject Matter
8.	In the Amendment application filed on 06/08/2022, claims 1-20  are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“registering, to the home subscriber server, by the packet data network gateway in response to the determining to register the identity information, the identity information of the packet data network gateway and an access point name corresponding to the packet data network gateway, wherein the registering the identity information and the access point name causes the home subscriber server to store the identity information of the packet data network gateway and the access point name corresponding to the packet data network gateway” in combination with other claim limitations as specified in claims 1, 8 and 15.
Note that the first closest prior art Walker (Provisional Application No. 60/894,979, filed on 03/15/2007, US 2012/0269182 A1), hereinafter “Walker’979” teaches:
The user performs a new attach procedure
The HSS sends the user’s profile without a PDN SAE GW address to the MME
If the user’s profile information indicates that the UE can access either 3GPP or non-3GPP access network, it can be interpreted that the UE is allowed to hand over to a non-3GPP access network. Then, the MME selects a new PDN SAE GW according to an APN-based policy which supports roaming between 3GPP and non-3GPP network. 
To maintain the service continuity and to ensure that the currently assigned PDN SAE GW is re-assigned to the UE when the UE is handed over between the 3GPP and the non-3GPP network, the MME determines to register the selected PDN SAE GW address and an access point name (APN) corresponding to the PDN GW in HSS for a user accessing either: 3GPP accesses and non-3GPP access. 
The MME registers the user’s PDN SAE GW address in HSS using the option 1 in which the PDN SAE GW itself uses a new interface to register its address or the option 2 in which the MME itself uses an existing interface to register the PDN SAE GW address. 


Option 1: new interface PDN SAE GW-HSS.
[AltContent: textbox (     
      User profile)][AltContent: textbox (HSS)]
[AltContent: textbox (MME)]


[AltContent: connector]

[AltContent: textbox (MME)][AltContent: textbox (PDNGW)][AltContent: textbox (HSS)][AltContent: textbox (Select PDNGW )][AltContent: textbox (Register PDNGW address)][AltContent: textbox (Registration request or bearer setup)]








Option 2: registering PDN SAE GW address in HSS via control plane. 

[AltContent: textbox (     
      User profile)][AltContent: textbox (HSS)]
[AltContent: textbox (MME)]


[AltContent: connector]
[AltContent: textbox (MME)][AltContent: textbox (PDNGW)][AltContent: textbox (HSS)][AltContent: textbox (Select PDNGW )][AltContent: textbox (Register PDNGW address)]
As described above, the steps (1), (2), (3) are not the features of the option 1. They proceed before the two methods (options) to register the identifying information of the PDNGW and the APN to HSS.  Without these steps, there is no reason for the registering the identifying information of the PDNGW and the ANP to HSS. 
Walker describes “Registering an identifier of the selected PDN SAE GW’s (an address) in a common server for a user accessing either: 3GPP accesses and non-3GPP access. In this manner, one can assure that the currently assigned PDN SAE GW is re-assigned to the UE when the latter changes to a new access and performs a new attach (page 4). One way to ensure that a currently selected PDN SAE GW address for a given SAE bearer is kept and maintained when a UE changes between a 3GPP access and a non-3GPP access is to include it as part of the end user’s control plane soft state information (page 4). The user performs a new attach procedure, the HSS sends the user’s profile but without a PDN SAE GW address, in which case the control plane entity (e.g. MME) selects a new PDN SAE GW for the end user (page 7). Option 2: registering PDN SAE GW address in HSS via control plane. This option avoids including a new interface between HSS and PDN SAE GW and instead uses existing interfaces between MME and HSS (S6a) and between AAA and HSS to register the user’s PDN SAE GW address in HSS (page 8).”
Walker implies that during a new attach procedure, the HSS sends the user’s profile information which includes the subscription information of UE’s mobility capability in a non-3GPP network to the MME. Based on the subscription data of the UE indicating that the UE is allowed to access both 3GPP and non-3GPP, the MME selects a new PDN SAE GW and determines to register the identity information of the PDN GW and the APN to the HSS. By registering an identifier of the selected PDN SAE GW’s (an address) in a common server (HSS) for a user accessing either: 3GPP accesses and non-3GPP access, a currently selected PDN SAE GW address for a given SAE bearer is kept and maintained when a UE changes between a 3GPP access and a non-3GPP access to ensure bearer continuity between a 3GPP access and a non-3GPP access. 
In view of above, Walker’979 merely discloses the PDN SAE GW registers its own identity such as the PDN SAE GW address and other information to the HSS. Walker merely implies that other information such as an access point name corresponding to the PDN SAE GW, which could identify a PDN connection, could also be registered together with the PDN SAE GW address.
Note that the second closest prior art Faccin et al. (US 2009/0043902 A1) hereinafter “Faccin” teaches: the attachment request message includes an APN which indicates a PDN address and a PDN gateway address and the bearer context response message includes a PDN gateway address and a PDN address (paragraphs [0159], [0175]). [according to publication No. US 2009/0043902 A1 (paragraphs [0159], [0175]), Faccin merely implies that the PDN gateway could also register the PDN GW address together with the APN which could identify a PDN connection. However, Faccin’s provisional Application No. 60/911,377 (filed on 04/12/2007) does not support paragraphs [0159], [0175] of publication No. US 2009/0043902 A1; Examiner may rely on Faccin as prior art, but only to the extent that relied upon subject matter of Faccin is supported in provisional Application No. 60/911,377. Vice versa, any subject matter that is present in provisional Application No. 60/911,377, but not in Faccin itself, may not be used to reject the pending claims of the above referenced application].
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414